Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-10, drawn to a dissolvable object, classified in CPC A61Q 19/10.
	II. Claims 11-14, drawn to a method of manufacturing a dissolvable object, classified in CPC A61K 8/02.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as by injection molding.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
	(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);  and
	(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Atty. R. Whitney Johnson on March 12, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites that the soap body comprises a soap material in lines 1-2, however, it is already implied that the soap body comprises a soap material, hence, this claim does not further limit claim 7, to which claim 8 is dependent upon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizrachi et al. (US 2015/0057215, already cited in IDS dated 05/01/2020), hereinafter “Mizrachi”.
	Mizrachi teaches a soap kit that includes a plurality of soap pieces for assembly (see abstract). In FIG. 1 (see below), Mizrachi teaches soap kit 100 which includes a plurality of soap pieces 102A, 102B, 102C, 102D and 102E, which for simplicity are also referenced herein collectively as soap pieces 102, each soap piece 102 is configured such that a portion thereof geometrically conforms to a portion of at least another soap piece 102 of soap kit 100.  In particular, soap piece 102A includes a plurality of indentations 104B, 104C, 104D and 104E (collectively referenced 104), where each indentation 104 is adapted to engage with a portion 


    PNG
    media_image1.png
    396
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    578
    media_image2.png
    Greyscale

In another embodiment, the soap kit may include supplementary non-soap components intended to be used in conjunction with the soap pieces, such as to provide some kind of aesthetic or functional enhancement; each non-soap component is configured to engage with a geometrically conforming portion of at least one soap piece in the soap kit, for example, a non-soap component may include one end which is shaped and sized to fit within a respective indentation of one of the soap pieces like small perfume capsules, each containing a perfume with a unique fragrance, such that one may select a particular desired fragrance and then insert the perfume capsule with that fragrance into a complementary soap piece.  Similarly, one may insert a number of perfume capsules into the soap piece, in order to achieve a desired combination of fragrances.  The non-soap components may alternatively be a type of item or product that can be used in conjunction with the soap unit while washing or bathing.  For . 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan (US 2010/0233258, already cited in IDS dated 05/01/2020).
	Jan teaches tablets having one concavity or two concavities on the opposite faces of the tablet, wherein the concavity/concavities is/are in the form of pinhole(s) or indentation(s) (see paragraphs [0007], [0011-0014, page 1; FIG. 1-4). 

    PNG
    media_image3.png
    478
    612
    media_image3.png
    Greyscale


The depth of a concavity as measured to the bottom is preferably in the range of 0.1 mm or more and 3.0 mm or less, more preferably in the range of 0.5 mm or more and 2.5 mm or less, and even more preferably in the range of 1.0 mm or more and 2.0 mm or less (see paragraph effervescent tablets (see paragraph [0021], page 1, wherein it is understood that the tablet is prepared by compression of effervescent powder. An example of an API that is applied into the concavities of the tablet is a dispersion comprising vitamin E (which reads on the “external item”) (see paragraphs [0065] and [0072], page 3). An example of a tablet comprises magnesium stearate (which reads on “soap material” of instant claim 2) (see Example 1, paragraph [0048], pages 2-3).  Jan teaches the limitations of the instant claims. Hence, Jan anticipates the claims. 

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase et al.  (JP 09175992), hereinafter “Iwase”.
	Iwase teaches a bathing agent produced by fixing an encapsulated material in a recess formed on the surface of a tablet, free from the bleeding of a liquid component in the capsule, having excellent solubility of the capsule and emitting mild odor in dissolution (see English abstract). The encapsulated component is preferably a perfumery component, a crude drug promoting agent, a blood flow promoting agent, etc.; and a (semi)synthetic hydrophilic polymer is preferable as the film-forming material of the capsule, and the tablet is preferably an effervescent tablet containing an effervescent component such as a carbonate and an acid.  The fixing of the encapsulated material to the surface recess of the tablet is carried out preferably by interposing a substance keeping solid state at 35oC and having a melting point of 35-42oC . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






                                                                                    /LORNA M DOUYON/                                                                                    Primary Examiner, Art Unit 1761